DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to claims 35, 44 and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 41 is objected to because of the following informalities:  It is suggested that a colon or semicolon should be inserted at the end of line 2.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35, 44 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,888,267 in view of Berenson et al. (Pub No US 2003/0023504). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35, 44 and 60 of the instant application is a broader version of the invention scope already captured by claims 1-11 of U.S. Patent No. 9,888,267; except for removing, based on a determination that the quantity of repeated viewings is above a threshold, the at least the portion of the content item from the second buffer.
Nevertheless, in a similar field of endeavor Berenson discloses removing, based on a determination that the quantity of repeated viewings is above a threshold (e.g. number of watchings), the at least the portion of the content item from the second buffer (Paragraph [0055]; erase a recorded show from Video Recorder 5 after a specified number of watchings. Wherein the Video Recorded 5 may be implemented on a server; paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1-11 of U.S. Patent No. 9,888,267 by specifically providing the elements mentioned above, as taught by Berenson, for the predictable result of providing a greater capability for flexibility in the pricing of the program to be purchased (Berenson – paragraph [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 35, 36, 41, 42, 44, 45, 47, 60, 61, 64 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al. (Pub No US 2002/0174430) further in view of Berenson et al. (Pub No US 2003/0023504). Hereinafter, referenced as Ellis ‘430 and Berenson, respectively.

Regarding claim 35, Ellis ‘430 discloses a method comprising: 
establishing, by a network computing device (Paragraphs [0161] [0181] [0435] fig. 1; PVR based at remote server 112), a plurality of file lockers, wherein each of the file lockers (Figure 1):
is associated with a respective user of a plurality of remote users (Paragraphs [0023] [0028] [0393] figures 1; plurality of user equipment 122);
comprises a predetermined amount of partitioned network storage space allocated to the respective user (Paragraphs [0023] [0028] [0393] figures 1 and 66; PVR space allocated to each user equipment) and comprising; 
a first buffer for pausing the content (Paragraphs [0250] [0460] [0461] figures 18 and 113; space dedicated to live TV buffering); 
and a second buffer for time-shifted recording of content (Paragraphs [0250] [0460] [0461] figures 18 and 113; storage dedicated to content recording);
storing at least a portion of a content item in the first buffer of a file locker, of the plurality of lockers, associated with a user of the plurality of remote users (Paragraph [0452] figure 108; buffer, i.e. store, a program that the user has selected to watch 8102);
storing the at least the portion of the content item in the second buffer of the file locker associated with the user (Paragraph [0457] figure 108; the buffer memory may be converted to program recording memory for a permanent storage).
However, it is noted that Ellis ‘430 is silent to explicitly disclose removing, based on a determination that the quantity of repeated viewings is above a threshold, the at least the portion of the content item from the second buffer.
Nevertheless, in a similar field of endeavor Berenson discloses removing, based on a determination that the quantity of repeated viewings is above a threshold (e.g. number of watchings), the at least the portion of the content item from the second buffer (Paragraph [0055]; erase a recorded show from Video Recorder 5 after a specified number of watchings. Wherein the Video Recorded 5 may be implemented on a server; paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 by specifically providing the elements mentioned above, as taught by Berenson, for the predictable result of providing a greater capability for flexibility in the pricing of the program to be purchased (Berenson – paragraph [0055]).

Regarding claim 36, Ellis ‘430 and Berenson disclose the method of claim 35; moreover, Ellis ‘430 discloses that each first buffer comprises an enhancement buffer (Paragraphs [0030] [0290] figure 101; user is allowed to rewind a program that is playing from a network program buffer).

Regarding claim 41, Ellis ‘430 and Berenson disclose the method of claim 35; moreover, Ellis ‘430 discloses storing a second content item in the file locker, receiving a command to store a copy of the second content item in the file locker (Paragraphs [0456] [0457] figure 111; recording program requests);
determining, based on a comparison of meta data, that the second content item and the copy comprise the same content (e.g. check global list);
and based on the second content item and the copy comprising the same content, not storing the copy in the file locker (Paragraphs [0025] [0026] [0423] [0424] figure 87; in order to not re-record a program, an interactive television application may check a global list of programs 6002 to determine whether a program that has been selected to be recorded is already available from the PVR).

Regarding claim 42, Ellis ‘430 and Berenson disclose the method of claim 35; moreover, Ellis ‘430 discloses restricting access to content items stored in the file locker such that the content items of the file locker can only be accessed by the user (Paragraphs [0023] [0395] figure 67; login credentials needed to accessed network recorded content, i.e. buffer storage and recording storage).

Regarding claim 44, Ellis ‘430 and Berenson disclose all the limitations of claim 44; therefore, claim 44 is rejected for the same reasons stated in claim 35.

Regarding claim 45, Ellis ‘430 and Berenson disclose all the limitations of claim 45; therefore, claim 45 is rejected for the same reasons stated in claim 36.

Regarding claim 47, Ellis ‘430 and Berenson disclose all the limitations of claim 47; therefore, claim 47 is rejected for the same reasons stated in claim 41.

Regarding claim 60, Ellis ‘430 and Berenson disclose all the limitations of claim 60; therefore, claim 60 is rejected for the same reasons stated in claim 35.

Regarding claim 61, Ellis ‘430 and Berenson disclose all the limitations of claim 61; therefore, claim 61 is rejected for the same reasons stated in claim 36.

Regarding claim 64, Ellis ‘430 and Berenson disclose all the limitations of claim 64; therefore, claim 64 is rejected for the same reasons stated in claim 41.

Regarding claim 65, Ellis ‘430 and Berenson disclose all the limitations of claim 65; therefore, claim 65 is rejected for the same reasons stated in claim 42.



Claims 37, 57, 58, 59, 62 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis ‘430 and Berenson further in view of Ellis (Pub No US 2013/0247099). Hereinafter, referenced as Ellis ‘099.

Regarding claim 37, Ellis ‘430 and Berenson disclose the method of claim 35; moreover, Ellis ‘430 discloses receiving a command to store a second content item in the file locker (Paragraphs [0456] [0457] figure 111; recording programs)
However, it is noted that Ellis ‘430 and Berenson are silent to explicitly disclose adding, to a content-storage request database, a pointer indicating to store the second content item in the file locker; and storing, based on the pointer, the second content item in the file locker.
Nevertheless, in a similar field of endeavor Ellis ‘099 discloses adding, to a content-storage request database, a pointer indicating to store the second content item in the file locker (e.g. pointer to a shared copy); and storing, based on the pointer, the second content item in the file locker (Paragraphs [0235] [0236]; generate a pointer to a shared copy of a recording program if the program was already recorded). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 and Berenson by specifically providing the elements mentioned above, as taught by Ellis ‘099, for the predictable result of saving storage space by avoiding duplicate recordings of the same video program.

Regarding claim 57, Ellis ‘430 and Berenson disclose the method of claim 35; however, it is noted that Ellis ‘430 and Berenson are silent to explicitly disclose that the removing is further based on: a quantity of time the at least the portion of the content item was stored in the file locker; or a time associated with a last access of the at least the portion of the content item.
Nevertheless, in a similar field of endeavor Ellis ‘099 discloses that the removing is further based on: a quantity of time the at least the portion of the content item was stored in the file locker; or a time associated with a last access of the at least the portion of the content item (Paragraphs [0166] [0238]; expiration date of the recording).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 and Berenson by specifically providing the elements mentioned above, as taught by Ellis ‘099, for the predictable result of implementing a housekeeping system that manages the network storage of the user based on the time that the recording was available to the user (Ellis ‘099 – paragraphs [0237] [0238]). 

Regarding claim 58, Ellis ‘430, Berenson and Ellis ‘099 disclose all the limitations of claim 58; therefore, claim 58 is rejected for the same reasons stated in claim 37.

Regarding claim 59, Ellis ‘430, Berenson and Ellis ‘099 disclose all the limitations of claim 59; therefore, claim 59 is rejected for the same reasons stated in claim 57.

Regarding claim 62, Ellis ‘430, Berenson and Ellis ‘099 disclose all the limitations of claim 62; therefore, claim 62 is rejected for the same reasons stated in claim 37.

Regarding claim 66, Ellis ‘430, Berenson and Ellis ‘099 disclose all the limitations of claim 66; therefore, claim 66 is rejected for the same reasons stated in claim 57. 


Claims 40, 46 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis ‘430 and Berenson further in view of Baum (Pub No US 2004/0111640). Hereinafter, referenced as Baum. 

Regarding claim 40, Ellis ‘430 and Berenson disclose the method of claim 35; moreover, Ellis ‘430 discloses restricting access to content items stored in the first file locker (Paragraphs [0023] [0395] figure 67; login credentials needed to accessed network recorded content, i.e. buffer storage and recording storage). 
However, it is noted that Ellis ‘430 and Berenson are silent to explicitly disclose restricting access to content items stored in the first file locker such that the content items of the file locker can only be accessed from a premises associated with the first user.
Nevertheless, in a similar field of endeavor Baum discloses restricting access to content items stored in the first file locker such that the content items of the file locker can only be accessed from a premises associated with the first user (Paragraph [0154] figure 18; restricting access to content based on particular physical location premises 1804 of the requesting receiver. Wherein the restricted content may be video-on-demand server recordings, paragraph [0053] [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 and Berenson by specifically providing the elements mentioned above, as taught by Baum, for the predictable result of increasing the security layer by restricting access to content only from particular locations in order to improve the security of a network (Baum - paragraph [0055]).

Regarding claim 46, Ellis ‘430, Berenson and Baum disclose all the limitations of claim 46; therefore, claim 46 is rejected for the same reasons stated in claim 40.

Regarding claim 63, Ellis ‘430, Berenson and Baum disclose all the limitations of claim 63; therefore, claim 63 is rejected for the same reasons stated in claim 40.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423